Citation Nr: 0827440	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-06 042	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a previously denied claim for hepatitis or liver 
disease.

2.  Whether new and material evidence has been received to 
reopen a previously denied claim for skin growth or body 
tumors.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B.W. Hennings, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1970 to 
December 1972.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Seattle, Washington.  

The veteran presented testimony at a Travel Board Hearing 
chaired by the undersigned Veterans Law Judge in May 2008.  A 
transcript of this hearing is associated with the veteran's 
claims folder.

The reopened claims for service connection for hepatitis or 
liver disease and service connection for skin growth or body 
tumors are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1999 rating decision denied claims for 
service connection for a liver disorder and skin growths.

2.  Evidence received since the May 1999 decision is not 
cumulative or redundant and raises a reasonable possibility 
of substantiating the claims of entitlement to service 
connection for hepatitis or liver disease and skin growth or 
body tumors. 


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for hepatitis or liver disease.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 
20.1105 (2007).

2.  New and material evidence has been received to reopen the 
claim of service connection for skin growth or body tumors.  
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. §§ 3.156, 20.1105.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claims for service connection for a liver 
disorder and skin growths were originally denied by the RO in 
a May 1999 unappealed rating decision.  In July 2003 the 
veteran submitted his request to reopen his claims for 
service connection for hepatitis or liver disease and service 
connection for skin growth or body tumors.

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. §§ 20.200, 20.302 (2007).  Absent appeal, 
a decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all VA field offices as to conclusions based on evidence on 
file at the time VA issues written notification.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103 (2007).  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  

Notwithstanding any other section of 38 C.F.R. § 3.156, at 
any time after VA issues a decision on a claim, if VA 
receives or associates with the claims file relevant official 
service department records that existed and had not been 
associated with the claims file when VA first decided the 
claim, VA will reconsider the claim.  38 C.F.R. § 3.156(c). 

The evidence of record prior to the May 1999 final rating 
decision did not include any evidence containing a confirmed 
diagnosis of hepatitis or liver disease or any current 
evidence of the veteran's claimed skin growth.  In addition, 
there was no indication of a continuity of symptomatology for 
either of the disabilities in the evidence of record prior to 
the May 1999 final rating decision. 

The newly submitted evidence includes medical records from 
the 1970s and early 1980s that document complaints of 
hepatitis, as well as more current records documenting 
hepatitis C and linking this hepatitis C to the hepatitis B 
the veteran was diagnosed with in the mid-1970s.  In 
addition, the veteran has submitted evidence and claimed 
during his May 2008 hearing that he might have contracted 
hepatitis C during service when he was receiving air 
injection shots, because a dirty injector gun was continually 
reused without cleaning.  A private medical record from 
December 2003 suggests the veteran has risk factors for 
hepatitis C infection to include use of intranasal cocaine in 
Vietnam.  The veteran testified there were also blood 
splatters where he could have contract the disease.  The 
veteran indicated that besides the skin lumps that he had 
excised while in service, other lumps were to be examined by 
a specialist, but never were.  The veteran testified that he 
went to a doctor to have some removed soon after separation 
for service.  The veteran has also submitted photos showing 
lumps currently all over his body.  

Since the newly received medical records show a diagnosis and 
reported history of hepatitis, and the veteran has testified 
to a continuity of symptomatology, as well as possible 
methods of infection, which were not shown by the evidence 
prior to May 1999, this evidence is material to the veteran's 
claim.  In addition, since the veteran has testified to a 
continuity of symptomatology and submitted photos showing the 
current condition of his skin lumps, which was not shown by 
the evidence prior to May 1999, this evidence is material to 
the veteran's claim.  Therefore, the evidence provided by the 
veteran is both new and material, and the veteran's claims 
for entitlement to service connection for hepatitis or liver 
disease and service connection for skin growth or body tumors 
are reopened.

Duties to Notify and to Assist the Claimant 

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Since the previously final claims of entitlement to service 
connection for a liver disorder and service connection for 
skin growths have been reopened, the Board need not make a 
determination as to whether the notice requirements of Kent 
v. Nicholson, 20 Vet. App. 1 (2006) have been met.

In light of the favorable determination contained herein, 
further development with regard to VA's duties to notify 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540 (1991).


ORDER

New and material evidence having been submitted the claim for 
service connection for hepatitis or liver disease is 
reopened.  To this extent the appeal is granted.

New and material evidence having been submitted the claim for 
service connection for skin growth or body tumors is 
reopened.  To this extent the appeal is granted.


REMAND

In this case, the veteran's service treatment records (STRs) 
are negative for any diagnosis or treatment for hepatitis or 
liver disease.  There are treatment records that show the 
veteran received a ganglion excision from his wrist during 
service, which relates to his claim for skin growth or body 
tumors. 

During the veteran's May 2008 hearing he testified that he 
was claiming both disabilities were possibly due to Agent 
Orange exposure.  In addition, he indicated he had recently 
been seen by the VA for an Agent Orange physical.  These 
records are pertinent to the veteran's claims, particularly 
since the veteran contends that these disabilities are due to 
Agent Orange exposure.  These records should be obtained.  
See 38 C.F.R. 3.159(c)(1) (2007).  

The veteran contends that he has lumps all over his body, 
including a lump back under the scar he has from his ganglian 
incision during service.  Photographs the veteran submitted 
document the current lumps on his body.  The veteran contends 
that he had other lumps in service besides the one that was 
excised, but they were all small at the time.  The veteran 
testified during his May 2008 hearing that he had lumps 
removed and biopsies down by a doctor in the early 1970s, 
soon after discharge from service.  These records should be 
obtained, as they are not currently of record.  See 38 C.F.R. 
3.159(c)(1) (2007).  The veteran contends his skin lumps have 
all grown significantly in size since service.

The veteran has also indicated that he first started lacking 
energy and had mysterious fevers while in service, as well as 
having flushed skin right after discharge.  He claims his 
symptoms of lacking energy continued through receiving his 
diagnosis of hepatitis.  

The veteran has not been provided a VA medical examination 
regarding the etiology or nature of either of the claimed 
disabilities at issue in this appeal.  VA is obliged to 
provide an examination when the record contains competent 
evidence that the claimant has a current disability or signs 
and symptoms of a current disability, the record indicates 
that the disability or signs and symptoms of disability may 
be associated with active service; and the record does not 
contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

Although the service treatment records do not contain a 
diagnosis of hepatitis or liver disease, the veteran is 
competent to attest to his symptoms of lacking energy and 
having flushed skin.  As such his reports of a continuity of 
symptomatology can satisfy the requirement for evidence that 
the claimed disability may be related to service.  See 
McLendon, supra.  The threshold for finding a link between 
current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon, 20 Vet. App. at 
83.  Given the reports the veteran had of suffering some 
symptoms consistent with hepatitis during military service, 
and the current diagnosis of hepatitis C, which the veteran 
contends was misdiagnosed as hepatitis B not long after 
discharge from service, the Board finds that a 
contemporaneous and thorough VA examination should be 
conducted to determine the nature and etiology of veteran's 
current hepatitis or liver disease.  An examiner should also 
attempt to determine the etiology and current condition of 
any skin growth or body tumors the veteran has.  Such 
examinations and opinions would be instructive with regard to 
the appropriate disposition of the claims under appellate 
review.  See Littke v. Derwinski, 1 Vet. App. 90 (1990).  
Accordingly, the veteran should be provided VA medical 
examinations.  See 38 C.F.R. 3.159(c)(4).  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examinations and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  38 
C.F.R. §§ 3.158 and 3.655 (2007).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all records related to the 
veteran's VA Agent Orange physical.  The 
veteran indicated this physical was 
performed at the VAMC Seattle in April 
2008.

2.  The RO should contact the veteran and 
request the names, addresses, and dates of 
treatment or examination, of all health 
care providers who have treated or 
examined him for his hepatitis or liver 
disease and for skin growth or body 
tumors.  After obtaining any necessary 
authorization, the RO should request 
copies of the records of such identified 
treatment or examinations which are not 
currently of record.  This should include 
requests to any medical provider that 
removed any lumps, including any biopsies 
done in the early 1970s at a laboratory 
located in Lakewood, WA, which the veteran 
referenced in his May 2008 hearing.

3.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any hepatitis or liver disease 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
hepatitis or liver disease disability is 
medically related to the veteran's active 
military service, to include Agent Orange 
exposure.  The entire claims file must be 
made available to the designated examiner, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions. 

4.  Schedule the veteran for a VA medical 
examination to determine the nature and 
etiology of any skin growth or body tumor 
disability.  With respect to each such 
diagnosed disability, the examiner should 
provide an opinion as to whether it is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that any 
skin growth or body tumor disability is 
medically related to the veteran's active 
military service, to include Agent Orange 
exposure.  The entire claims file must be 
made available to the designated examiner, 
and the report of the examination should 
include discussion of the veteran's 
documented medical history and assertions.

5.  Once the above actions have been 
completed, consider the veteran's claim in 
light of all evidence added to the record 
since the most recent supplemental 
statement of the case in March 2008.  
Readjudicate the claim and issue a 
supplemental statement of the case.  Then 
afford the veteran and his representative 
the requisite opportunity to respond 
before the claims folder is returned to 
the Board for further appellate action.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


